DETAILED ACTION
This communication is in response to Applicant’s Request for Continued Examination (RCE) filed on November 16, 2022. Claims 1, 6, and 16 have been amended, and claim 17 has been added new. Claims 1-17 are pending and are directed towards INFORMATION PROCESSING DEVICE AND INFORMATION PROCESSING METHOD. Examiner acknowledges Applicant’s amendment to claim 6, and withdraws the previous 35 U.S.C. § 112(b) rejection.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2022 was Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed on October 07, 2022 with respect to 35 U.S.C.103 rejections have been fully considered but they are moot in view of the new grounds of rejections. Applicant’s arguments have been addressed in the rejections below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al. US 8,050,881 B1 (hereinafter “Yeung”) in view of Raman US 2014/0298368 A1.

As per claims 1 and 16, Yeung teaches an information processing device (data processor. Yeung, Fig. 3) comprising: 
a data obtaining unit configured to obtain, data related to timing of a process by the protection storage unit (the sensor data controller uses the local clock to timestamp the sampled data, and the system clock 52 in the sensor unit provides the operation timing for sensor-data controller. Yeung, Col. 5 lines 60-66 and Fig.1 elements 48, 50 and 52), and 
obtain data related to the process (the sensor data controller receives the digital data datum from the analog-to-digital converter after converting the analog signal sample to the corresponding digital datum where these data are related to the processes done by the sensors. Yeung, Col. 6 Lines 10-19 & Fig. 1 elements 44 and 48); and 
a control unit configured to store the obtained data related to the timing of the process and the obtained data related to the process in association with each other in a device storage unit (the sensor data controller stores the digital data datum received from the analog-to-digital converter in association with the corresponding timestamp received from the local or system clock in the sensor data memory. Yeung, Col. 6 Lines 19-34 & Fig. 1 element 46); 
wherein the data related to the timing of the process and the data related to the process are obtained from different data sources (the data related to the process are received from the sensors A-D through the analog-to-digital converter, while the timing data related to the process are received from the local and system clock. Yeung, Col. 6 lines 1-34 & Fig. 1), 
wherein the data obtaining unit and the control unit are each implemented via at least one processor (Data processor 70 includes a central processing unit 64 for data processing, a local clock 62, a processor memory 66 for storing data and local-clock times, a communication port 65 for communicating with the sensor units, and a user interface 63, such as a keyboard and a monitor, for providing communication with the user. Yeung, Col. 6 lines 43-49 and Fig. 3), and 
wherein the device storage unit implemented via at least one non-transitory computer-readable storage medium (Data processor 70 includes a central processing unit 64 for data processing, a local clock 62, a processor memory 66 for storing data and local-clock times, a communication port 65 for communicating with the sensor units, and a user interface 63, such as a keyboard and a monitor, for providing communication with the user. Yeung, Col. 6 lines 49-51 and Fig. 3).
Yeung does not explicitly teach obtain, based on a notification from a protection storage unit, a data, wherein the notification from the protection storage unit relates to a user authentication process, and wherein the protection storage unit implemented via at least one non-transitory computer-readable storage medium. 
However, Raman teaches obtain, based on a notification from a protection storage unit, a data, wherein the notification from the protection storage unit relates to a user authentication process, (the network camera 100 performs an operation S319 of transmitting an authentication success signal [notification related to user authentication process] to the client 300 if the generated password is identical to the password included in the authentication information. Upon receiving the authentication success signal, the client 300 may access the network camera 100 and receive and monitor an image from the network camera 100 [obtain data based on the received authentication notification]. Raman, para [0059]&[0077]) and wherein the protection storage unit implemented via at least one non-transitory computer-readable storage medium (The authentication processing unit 110 may include a receiving unit 111, a control unit 112, a generating unit 113, and a storage unit 114. The authentication processing unit 110 authenticates the client 300 by UserToken authentication. Raman, para [0055]) The computer-readable recording medium may be any data storage device that may store data which may be thereafter read by a computer system. Examples of the computer-readable recording medium include read only memory (ROM), random access memory (RAM), compact disk-read only memory (CD-ROM), magnetic tapes, floppy disks, optical data storage devices. Raman, para [0082])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Yeung in view of Raman to obtain data in response to an authentication notification. One would be motivated to do so, to enhance the security of the system by ensuring that the data are obtained by authenticated user.

As per claim 2, Yeung and Raman teach the information processing device according to claim 1, wherein the data obtaining unit obtains the data related to the timing of the process from outside the protection storage unit (the sensor data controller uses the local clock to timestamp the sampled data, and the system clock 52 in the sensor unit provides the operation timing for sensor-data controller. Yeung, Col. 5 lines 60-66 and Fig.1 elements 48, 50 and 52).

As per claim 3, Yeung and Raman teach the information processing device according to claim 2, wherein the data obtaining unit is further configured to obtain data related to a position of the protection storage unit at the timing of the process, data related to a surrounding situation of the position, data related to a user of the protection storage unit, or data related to operation of the protection storage unit or action of the user together from outside the protection storage unit (During a data-collection session, data of the accelerometer at each location are timestamped with an independent quartz-crystal clock and stored locally, so that after data collection the accelerometer data from all the different locations can be processed together to identify the types of physical activity performed. Yeung, Col. 2 lines 42-47)( If the digital data are obtained by sampling each sensor's signal at a predetermined regular local-clock time interval, and each sensor's data are stored in sensor-data memory 46 in sequential order, the local-clock sampling time of each data sample in sensor-data memory 46 can be determined from its location in sensor-data memory 46, provided that at least one of the stored data is timestamped with local clock. Yeung, Col. 6 lines 26-32) 

As per claim 4, Yeung and Raman teach the information processing device according to claim 1, wherein the data obtaining unit obtains the data related to the process from the protection storage unit (the sensor data controller receives the digital data datum from the analog-to-digital converter after converting the analog signal sample to the corresponding digital datum where these data are related to the processes done by the sensors. Yeung, Col. 6 Lines 10-19 & Fig. 1 elements 44 and 48)

As per claim 13, Yeung and Raman teach the information processing device according to claim 1, wherein the protection storage unit is configured to perform the process along with short-range wireless communication with an external device (the communications between each sensor unit 82, 84, 86 and data processor 70 through communication means, such as communication links 72, 74, 76, 78 and a communication-link hub 80, which provide wired or wireless serial or parallel data communications. Data processor 70 uses communication link 72 to communicate with communication-link hub 80, which in turn uses the communication links 74, 76, 78 to communicate with sensor units 82, 84, 86, respectively. Examples of communication-link hubs are RS-232 serial hubs and wired or wireless Universal-Serial-Bus (USB) hubs, which are commonly used for personal computers to communicate with a plurality of computer-peripheral devices. If communication link 72 is a wireless communication link that can facilitate direct communication between data processor 70 and each sensor unit 82, 84, 86 before and after a data-collection session, then communication-link hub 80 is not needed. Communication links 72, 74, 76, 78 may be the same type or different types of communication link, and they may be wired or wireless communication links, such as electrical, optical, acoustic, magnetic, or electromagnetic data links, etc., with corresponding communication ports in data processor 70 and sensor units 82, 84, 86. Yeung, Col. 6 lines 55-67).

As per claim 17, Yeung and Raman teach the information processing device according to claim 1, wherein the data related to the process includes a type of importance of the process (Sensor A, Sensor B, Sensor C, and Sensor D can be temperature sensors, voltage sensors, light sensors, heart-rate sensors, accelerometers, video sensors, microphones, or other types of sensors, and they can be the same type of sensor or a combination of different types of sensors [each type of sensor has different level of importance, data coming from heart rate sensor are more important than data coming from light sensor]. Yeung, Col. 6 lines 2-6) (three sensor units of a physical-activity monitoring system located on the body of a human being. In this physical-activity monitoring system, wrist sensor unit 126 is placed on the wrist of the dominant hand, waist sensor unit 128 is placed on the waist on the same side of the body, and thigh sensor unit 130 is placed on the thigh on the opposite side of the body. Yeung, Col. 11 lines 64-67 Col. 1-25).

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al. US 8,050,881 B1 (hereinafter “Yeung”) in view of Raman US 2014/0298368 A1 and further in view of Kashiwagi et al. US 2020/0192916 A1 (hereinafter “Kashiwagi”)

As per claim 5, Yeung and Raman teach the information processing device according to claim 4. Yeung does not explicitly teach wherein the protection storage unit includes a first storage unit configured to store target data of the process, and a second storage unit configured to store the data related to the process, and wherein the data obtaining unit obtains the data related to the process from the second storage unit. 
However, Kashiwagi teaches wherein the protection storage unit includes 
a first storage unit configured to store target data of the process (The first data storage device 62a has a storage medium such as a nonvolatile memory that is capable of permanently storing data. Due to the characteristics of this storage medium, the data holding device 61 has a function of permanently accumulating data that is not binary data in this storage medium, and a function of reading data that is not binary data at high speed from this storage medium. Kashiwagi, para [0049]), and 
a second storage unit configured to store the data related to the process (The second data storage device 62b has a storage medium such as a nonvolatile memory capable of permanently storing data. Due to the characteristics of this storage medium, the data holding device 61 has a function of permanently accumulating binary data in this storage medium, and a function of reading binary data at high speed from this storage medium. Kashiwagi, para [0050]), and 
wherein the data obtaining unit obtains the data related to the process from the second storage unit (When the query controller 63 accumulates the binary data in the second data storage device 62b via the data holding device 61, the query controller 63 may include in a file name, etc. of the binary data accumulated in this second data storage device 62b, information serving as a key (key information) when searching binary data, such as a class name, an instance ID, and a time stamp. When acquiring the binary data later on from the second data storage device 62b, this allows the query controller 63 to use this key information to acquire the binary data from the second data storage device 62b via the data holding device 61. Kashiwagi, para [0056])
 Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, to modify the system of Yeung in view of Kashiwagi. One would be motivated to do so to organize the obtained data into two separate storage units based on the characteristics and the use of the data (Kashiwagi, para [0053] [0058]).

As per claim 6, Yeung, Raman and Kashiwagi teach the information processing device according to claim 5. Yeung does not explicitly teach wherein the protection storage unit is further configured to store, after the process is completed, the target data of the process which is stored in the first storage unit, in the second storage unit as the data related to the process.  
However, Kashiwagi teaches wherein the protection storage unit is further configured to store, after the process is completed, the target data of the process which is stored in the first storage unit, in the second storage unit as the data related to the process (when the query controller 63 accumulates the binary data in the second data storage device 62b, the query controller 63 may write information of the storage destination of this binary data (file path of the second data storage device 62b, etc.) into the data holding device 61 or the first data storage device 62a via the same route as the structured data. This allows the query controller 63 to search the information of the storage destination of the binary data by using the above key information, and to acquire information of this storage destination at high speed [the target data in finally stored in the second storage device while the information of the storage destination is stored in the first storage device]. Kashiwagi, para [0057])
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, to modify the system of Yeung in view of Kashiwagi. One would be motivated to do so to acquire information of the second storage destination at high speed (Kashiwagi, para [0057])

As per claim 7, Yeung, Raman and Kashiwagi teach the information processing device according to claim 6, wherein the protection storage unit controls storage of the data related to the process in the second storage unit based on contents of the process (Sensor A, Sensor B, Sensor C, and Sensor D can be temperature sensors, voltage sensors, light sensors, heart-rate sensors, accelerometers, video sensors, microphones, or other types of sensors, and they can be the same type of sensor or a combination of different types of sensors. The data-sampling rates of sensors 32, 34, 36, 38 can be the same or different. The flow diagram for the operation of sensor-data controller 48 is presented in FIG. 2. In FIG. 2, after a sensor is selected at step 55 by analog multiplexer 40, which is under the control of sensor-data controller 48, sensor-data controller 48 activates an analog-to-digital converter 44, which uses a sample-and-hold circuit 42 (FIG. 1) to sample and hold the analog sensor signal at step 56. Sensor-data controller 48 timestamps the signal sample with the local-clock time at step 57. Analog-to-digital converter 44 converts the analog signal sample to the corresponding digital datum at step 58 and sends the digital datum to sensor-data controller 48, which stores the digital datum along with its timestamp in a sensor-data memory. Yeung, Col. 6 lines 2-20)

As per claim 8, Yeung, Raman and Kashiwagi teach the information processing device according to claim 7. Yeung does not explicitly teach wherein in a case where the contents of the process include update of data, the protection storage unit stores the data related to the process in the second storage unit.
However, Raman teaches wherein in a case where the contents of the process include update of data, the protection storage unit stores the data related to the process in the second storage unit (The calculating unit 312 calculates an offset time representing a difference between the time information of the client 300 and the time information of each network camera 100 received from each network camera 100, and stores the calculated offset time in the storage unit 314. Raman, para [0050]) (The authentication preprocessing unit 310 may periodically request time information from each network camera 100, calculate an offset time, and update the offset time repeatedly. Raman, para [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, to modify the system of Yeung in view of Raman. One would be motivated to do so to acquire the latest updated information.

As per claim 9, Yeung, Raman and Kashiwagi teach the information processing device according to claim 7. Yeung does not explicitly teach wherein in a case where the contents of the process include only reading of data, the protection storage unit does not store the data related to the process in the second storage unit.
However, Kashiwagi teaches wherein in a case where the contents of the process include only reading of data, the protection storage unit does not store the data related to the process in the second storage unit (At the time of data reading, the type of data requested to be read is determined. In the case where this type is structured data such as json, the query controller 63 first searches the data holding device 61 using key information for searching the structured data, such as by using a class name, an instance ID, and a time stamp, and searches the first data storage device 62a via the data holding device 61 in the case where the data is not stored in the data holding device. Kashiwagi, para [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, to modify the system of Yeung in view of Kashiwagi. One would be motivated to do so to minimize the use of the storage area.

As per claim 10, Yeung, Raman and Kashiwagi teach the information processing device according to claim 6. Yeung does not explicitly teach wherein the protection storage unit controls storage of the data related to the process in the second storage unit based on presence or absence of a storage area in which the target data of the process is stored or encryption of the target data of the process.
However, Kashiwagi teaches wherein the protection storage unit controls storage of the data related to the process in the second storage unit based on presence or absence of a storage area in which the target data of the process is stored or encryption of the target data of the process (The DB 62a-2 collectively stores structured data having a smaller data size than that of binary data stored in the file DB 62b-2. The file DB 62b-2 individually stores binary data having a larger data size than that of the structured data stored in the DB 62a-2 [control storage based on the size of the data]. Kashiwagi, para [0072])
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, to modify the system of Yeung in view of Kashiwagi. One would be motivated to do so to store data based on their size and available storage area. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al. US 8,050,881 B1 (hereinafter “Yeung”) in view of Ogura et al. US 2019/0065735 A1 (hereinafter “Ogura”) and further in view of Kashiwagi et al. US 2020/0192916 A1 (hereinafter “Kashiwagi”) and further in view of Kumarasamy et al. US 2016/0210306 A1 (hereinafter “Kumarasamy”)

As per claim 11, Yeung and Kashiwagi teach the information processing device according to claim 10. Yeung does not explicitly teach wherein in a case where the target data of the process is stored in a storage area for encrypted data in the first storage unit, or in a case where the target data of the process is encrypted, the protection storage unit does not store the data related to the process in the second storage unit.
However, Kumarasamy teaches wherein in a case where the target data of the process is stored in a storage area for encrypted data in the first storage unit, or in a case where the target data of the process is encrypted, the protection storage unit does not store the data related to the process in the second storage unit (archive copies can be stored in a format in which the data is compressed, encrypted, deduplicated, and/or otherwise modified from the format of the original application or source copy. In addition, archive copies may be retained for relatively long periods of time (e.g., years) and, in some cases, are never deleted. Archive copies are generally retained for longer periods of time than backup copies, for example. In certain embodiments, archive copies may be made and kept for extended periods in order to meet compliance regulations. Moreover, when primary data 112 is archived, in some cases the corresponding primary data 112 or a portion thereof is deleted when creating the archive copy. Thus, archiving can serve the purpose of freeing up space in the primary storage device(s) 104 and easing the demand on computational resources on client computing device 102. Similarly, when a secondary copy 116 is archived, the secondary copy 116 may be deleted, and an archive copy can therefore serve the purpose of freeing up space in secondary storage device(s). Kumarasamy, para [0164][0165]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Yeung in view of Kumarasamy. One would be motivated to do so, to make more space in the secondary storage medium. (Kumarasamy, para [0165]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al. US 8,050,881 B1 (hereinafter “Yeung”) in view of Raman US 2014/0298368 A1 and further in view of Kashiwagi et al. US 2020/0192916 A1 (hereinafter “Kashiwagi”) and further in view of Ogura et al. US 2019/0065735 A1 (hereinafter “Ogura”)

As per claim 12, Yeung, Raman and Kashiwagi teach the information processing device according to claim 6. Yeung does not explicitly teach wherein the protection storage unit is further configured to calculate a hash value of the target data of the process, and store the target data of the process and the hash value in the second storage unit as the data related to the process.
However, Ogura teaches wherein the protection storage unit is further configured to calculate a hash value of the target data of the process, and store the target data of the process and the hash value in the second storage unit as the data related to the process (The hash value is obtained by applying a cryptographic hash function to the corresponding program. The cryptographic hash function is, for example, MD5, SHA-1, SHA-256, SHA-512, or SHA-3. The error detecting code is, for example, a cyclic redundancy code […] In the white list 14A, program identifiers of programs serving as targets for which execution is allowed and checksums of the programs are registered in association with each other. For example, program identifiers and checksums of all the programs to be executed in the processing device 20 are registered in advance in the white list 14A before the information processing apparatus 10 is started. The white list 14A may be updated with an external device or the like, while the information processing apparatus 10 is stopped. Ogura, para [0034]-[0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Yeung in view of Ogura. One would be motivated to do so, to verify the corresponding process using the hash value. (Ogura, para [0032]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al. US 8,050,881 B1 (hereinafter “Yeung”) in view of Raman US 2014/0298368 A1, and further in view of Ogura et al. US 2019/0065735 A1 (hereinafter “Ogura”)

As per claim 14, Yeung and Raman teach the information processing device according to claim 1. Yeung does not explicitly teach wherein the notification is performed at timing when the process has ended, at timing when the process has been started, or at timing when execution of the process is expected.
However, Ogura teaches wherein the notification is performed at timing when the process has ended, at timing when the process has been started, or at timing when execution of the process is expected (the kernel 18 loads the contents of the dynamic link library on the RAM, and notifies the dynamic linker 16C that the processing has been finished…When the dynamic linker 16C receives a notification that the processing has been finished, the dynamic linker 16C notifies the new process 16D that reading of the dynamic link library has been finished (Step S27 and Step S28). The new process 16D starts execution of predetermined application. Ogura, para [0067][0068])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Yeung in view of Ogura. One would be motivated to do so, to perform next operation based on the received notification. (Ogura, para [0068]).
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al. US 8,050,881 B1 (hereinafter “Yeung”) in view of Raman US 2014/0298368 A1, and further in view of Kumarasamy et al. US 2016/0210306 A1 (hereinafter “Kumarasamy”)

As per claim 15, Yeung and Raman teach the information processing device according to claim 1, wherein the information processing device includes a device host (a data processor 70. Data processor 70 includes a central processing unit 64 for data processing, a local clock 62, a processor memory 66 for storing data and local-clock times, a communication port 65 for communicating with the sensor units, and a user interface 63, such as a keyboard and a monitor, for providing communication with the user. Processor memory 66 can be random-access memory (RAM), flash memory, hard disk, or any type of digital memory. Central processing unit 64 can be configured to perform mathematical computation, data interpolation, storing and retrieving data, and reading and sending data through communication port 65. Yeung, Col. 6 lines 43-54). 
Yeung does not explicitly teach wherein the protection storage unit includes a secure element.
However, Kumarasamy teaches wherein the protection storage unit includes a secure element (The storage manager 140 may maintain a database 146 (or “storage manager database 146” or “management database 146”) of management-related data and information management policies. Kumarasamy, para [0112])( Other types of information management policies 148 are possible, including one or more audit (or security) policies. An audit policy is a set of preferences, rules and/or criteria that protect sensitive data in the information management system 100. For example, an audit policy may define “sensitive objects” as files or objects that contain particular keywords (e.g., “confidential,” or “privileged”) and/or are associated with particular keywords (e.g., in metadata) or particular flags (e.g., in metadata identifying a document or email as personal, confidential, etc.). An audit policy may further specify rules for handling sensitive objects. As an example, an audit policy may require that a reviewer approve the transfer of any sensitive objects to a cloud storage site, and that if approval is denied for a particular sensitive object, the sensitive object should be transferred to a local primary storage device 104 instead. To facilitate this approval, the audit policy may further specify how a secondary storage computing device 106 or other system component should notify a reviewer that a sensitive object is slated for transfer. Kumarasamy, para [0219])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Yeung in view of Kumarasamy. One would be motivated to do so, to protect the stored data. (Kumarasamy, para [0219]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492